DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.

Abstract
3.	The abstract of the disclosure is objected to because Abstract: line 2, “comprising” should read --including--.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
4.	Claims 23 and 25 are objected to because of the following informalities:

Claim 23, line 3, “the multi-segment vibration frequency” should read --the multi-segment vibration frequency spectrum--.
Claim 25, line 2, a period --.-- should be added at end of sentence.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For instance, independent claims 1 and 21 cite, in part, “generating at least one of a frequency, a peak amplitude, or a gravitational force of the capture vibration”; however, it is not clearly pointed out how to generate or what the gravitational force of the capture vibration is. 

Dependent claims 2-13 and 22-27 are dependent upon rejected claims 1 and 21, respectively.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  For instance, independent claims 1 and 21 cite, in part, “generating at least one of a frequency, a peak amplitude, or a gravitational force of the capture vibration”; however, nowhere in the Specification discloses how to generate or what the gravitational force of the capture vibration is. 

Dependent claims 2-13 and 22-27 are dependent upon rejected claims 1 and 21, respectively.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-13 of copending Application No. 16/684,651 (simply “16/684,651” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regarding claim 1, claim 1 of copending Application No. 16/684,651 discloses a system for predicting a service event from vibration data, comprising:

a plurality of industrial machines in an industrial environment, each particular industrial machine comprising at least one vibration sensor disposed to capture vibration of a portion of the particular industrial machine; and
a centralized server computing device arranged remotely from and in continuous communication with each of the at least one vibration sensors, the centralized server computing device comprising: one or more processors, and a non-transitory computer-readable storage medium having a plurality of instructions stored thereon, which, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
generating at least one of a frequency, a peak amplitude, or a gravitational force of the captured vibration;
mapping the captured vibration to at least one vibration frequency segment of a multi-segment vibration spectrum, the mapped vibration frequency segment bounding the captured vibration;
determining a severity value for the captured vibration based on the captured vibration and the mapped vibration frequency segment;
mapping the severity value to one of a plurality of severity units defined for the corresponding vibration frequency segment; and
based upon the one of the plurality of severity units, signaling a predictive maintenance server to execute a corresponding maintenance action on the portion of the industrial machine.
	
	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 10-13, claim 1 of 16/684,651 discloses everything claimed as applied above.  In addition, claims 10-13 of 16/684,651, respectively, disclose every single feature further claimed.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 21-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Study of Vibration Severity Assessment for Machine Tool Spindles Within Condition Monitoring”, Eduardo Torres Perez (referred hereafter Perez).

Referring to claim 1, Perez discloses a system for predicting a service event from vibration data (Figures 7 & 8), comprising:

a plurality of industrial machines in an industrial environment (Figures 4, 16 & 18; pages 22-25, 2 Machine Tool Spindles section), each particular industrial machine comprising at least one vibration sensor disposed to capture vibration of a portion of the particular industrial machine (page 46, 2.1.7 Encoders and Sensors section; pages 61-67, 2.3 Survey of Bearing Failure Detection and Diagnosis on Spindles section, Figures 56-59; pages 91-100, 4. Experimental Setup section, Figures 92-97); and
a centralized server computing device arranged remotely from and in continuous communication with each of the at least one vibration sensors (Figures 61 & 94), the centralized server computing device comprising: one or more processors, and a non-transitory computer-readable storage medium having a plurality of instructions stored thereon, which, when executed by the one or more processors (pages 61-67, 2.3 Survey of Bearing Failure Detection and Diagnosis on Spindles section, Figures 56-59 & 61; page 94, 4.2.3 Data Acquisition Equipment section), cause the one or more processors to perform operations comprising:
generating at least one of a frequency, a peak amplitude, or a gravitational force of the captured vibration (pages 80-90, 3.4 Basic Concepts of Signal Analysis section, Figures 80-87; pages 107-108, 6.3 Setup 3 section);
mapping the captured vibration to at least one vibration frequency segment of a multi-segment vibration spectrum, the mapped vibration frequency segment bounding the captured vibration (pages 80-90, 3.4 Basic Concepts of Signal Analysis section, Figure 87; pages 107-108, 6.3 Setup 3 section; pages 109113, pages 109-113, 6.4 Setup 4 and Setup 5 section, Figures 104-106);
determining a severity value for the captured vibration based on the captured vibration and the mapped vibration frequency segment (pages 101-105, 6.1 Setup 1 section, Figures 101-103; page 118, Appendix A; Severity Charts section);
mapping the severity value to one of a plurality of severity units defined for the corresponding vibration frequency segment (pages 101-105, 6.1 Setup 1 section, Figures 101-103; page 118, Appendix A; Severity Charts section); and
based upon the one of the plurality of severity units, signaling a predictive maintenance server to execute a corresponding maintenance action on the portion of the industrial machine (pages 8-14, 1.3 Condition Based Monitoring CBM of Spindles section, Figures 6 & 8; page 94, 4.2.3 Data Acquisition Equipment section; page 118, Appendix A; Severity Charts section, Figures 2-10, 107; page 123, Appendix D: Bearing Failure Mode and Their Root Causes Matrix).

As to claim 2, Perez discloses a system for predicting a service event from vibration data (Figures 7 & 8), wherein the captured vibration is mapped to a first severity unit when the frequency of the captured vibration corresponds to a below a first threshold-range of the multi-segment vibration frequency spectrum (pages 61-67, 2.3 Survey of Bearing Failure Detection and Diagnosis on Spindles section, Figures 56-59 & 61-64; page 68, 3.1 Vibration Units: Displacement, Velocity and Acceleration section, Figure 66, Table 1; page 81-82, 3.4.2 Filtering section, Figures 81-82; pages 101-105, 6.1 Setup 1 section, Figures 101-103; page 118, Appendix A; Severity Charts section).

Referring to claim 3, Perez discloses a system for predicting a service event from vibration data (Figures 7 & 8), wherein the captured vibration is mapped to a second severity unit when the frequency of the captured vibration corresponds to a mid-range of the multi-segment vibration frequency spectrum (pages 61-67, 2.3 Survey of Bearing Failure Detection and Diagnosis on Spindles section, Figures 56-59 & 61-64; page 68, 3.1 Vibration Units: Displacement, Velocity and Acceleration section, Figure 66, Table 1; page 81-82, 3.4.2 Filtering section, Figures 81-82; pages 101-105, 6.1 Setup 1 section, Figures 101-103; page 118, Appendix A; Severity Charts section).

As to claim 4, Perez discloses a system for predicting a service event from vibration data (Figures 7 & 8), wherein the captured vibration is mapped to a third severity unit when the frequency of the captured vibration corresponds to an above a second threshold-range of the multi-segment vibration frequency spectrum (pages 61-67, 2.3 Survey of Bearing Failure Detection and Diagnosis on Spindles section, Figures 56-59 & 61-64; page 68, 3.1 Vibration Units: Displacement, Velocity and Acceleration section, Figure 66, Table 1; page 81-82, 3.4.2 Filtering section, Figures 81-82; pages 101-105, 6.1 Setup 1 section, Figures 101-103; page 118, Appendix A; Severity Charts section).

Referring to claim 5, Perez discloses a system for predicting a service event from vibration data (Figures 7 & 8), wherein the severity units indicates that the detected vibrations may lead to a failure of at least the portion of the industrial machine (pages 61-67, 2.3 Survey of Bearing Failure Detection and Diagnosis on Spindles section, Figures 56-59 & 61-64; page 68, 3.1 Vibration Units: Displacement, Velocity and Acceleration section, Figure 66, Table 1; page 81-82, 3.4.2 Filtering section, Figures 81-82; pages 101-105, 6.1 Setup 1 section, Figures 101-103; page 118, Appendix A; Severity Charts section).

As to claim 6, Perez discloses a system for predicting a service event from vibration data (Figures 7 & 8), wherein a first segment of the multi-segment vibration frequency spectrum is divided into a plurality of severity units based on the amplitude of the captured vibration (pages 61-67, 2.3 Survey of Bearing Failure Detection and Diagnosis on Spindles section, Figures 56-59 & 61-64; page 68, 3.1 Vibration Units: Displacement, Velocity and Acceleration section, Figure 66, Table 1; page 81-82, 3.4.2 Filtering section, Figures 81-82; pages 101-105, 6.1 Setup 1 section, Figures 101-103; page 118, Appendix A; Severity Charts section).

Referring to claim 7, Perez discloses a system for predicting a service event from vibration data (Figures 7 & 8), wherein a second segment of the multi-segment vibration frequency spectrum is divided into a plurality of severity units based on the gravitational force of the captured vibration (pages 61-67, 2.3 Survey of Bearing Failure Detection and Diagnosis on Spindles section, Figures 56-59 & 61-64; page 68, 3.1 Vibration Units: Displacement, Velocity and Acceleration section, Figure 66, Table 1; page 81-82, 3.4.2 Filtering section, Figures 81-82; pages 93, 4.2.2 Vibration Transducers section, Table 3; pages 101-105, 6.1 Setup 1 section, Figures 101-104; page 118, Appendix A; Severity Charts section).

As to claim 8, Perez discloses a system for predicting a service event from vibration data (Figures 7 & 8), wherein the severity unit is determined based on a peak displacement of the amplitude of the captured vibration for determined vibration frequencies within a first segment of the multi-segment vibration frequency spectrum (pages 61-67, 2.3 Survey of Bearing Failure Detection and Diagnosis on Spindles section, Figures 56-59 & 61-64; page 68, 3.1 Vibration Units: Displacement, Velocity and Acceleration section, Figure 66, Table 1; page 81-82, 3.4.2 Filtering section, Figures 80-82; pages 93, 4.2.2 Vibration Transducers section, Table 3; pages 101-105, 6.1 Setup 1 section, Figures 98-104; page 118, Appendix A; Severity Charts section).

Referring to claim 9, Perez discloses a system for predicting a service event from vibration data (Figures 7 & 8), wherein the severity unit is determined based on a gravitational force of the captured vibration for determined vibration frequencies within a second segment of the multi-segment vibration frequency spectrum (pages 61-67, 2.3 Survey of Bearing Failure Detection and Diagnosis on Spindles section, Figures 56-59 & 61-64; page 68, 3.1 Vibration Units: Displacement, Velocity and Acceleration section, Figure 66, Table 1; page 81-82, 3.4.2 Filtering section, Figures 81-82; pages 93, 4.2.2 Vibration Transducers section, Table 3; pages 101-105, 6.1 Setup 1 section, Figures 101-104; page 118, Appendix A; Severity Charts section).

As to claim 10, Perez discloses a system for predicting a service event from vibration data (Figures 7 & 8), wherein the portion of each particular industrial machine is a moving part (e.g., spindles – Figure 4, 7, 16, 18 & 92-97).

Referring to claim 11, wherein the portion of each particular industrial machine is a structural member supporting a moving part (Figure 4, 7, 16, 18, 20, 56 & 92-97).

As to claim 12, Perez discloses a system for predicting a service event from vibration data (Figures 7 & 8), wherein the portion of each particular industrial machine is a motor (e.g., motor spindles – Figure 4, 7, 16, 18 & 92-97).

Referring to claim 13, Perez discloses a system for predicting a service event from vibration data (Figures 7 & 8), wherein the portion of each particular industrial machine is a drive shaft (e.g., driving/spindle shaft – Figure 4, 7, 16, 18, 56 & 92-97).

As to claim 21, Perez discloses a system for predicting a service event from vibration data (Figures 7 & 8), comprising:

a plurality of industrial machines in an industrial environment (Figures 4, 16 & 18; pages 22-25, 2 Machine Tool Spindles section), each particular industrial machine comprising at least one vibration sensor disposed to capture vibration of a portion of the particular industrial machine (page 46, 2.1.7 Encoders and Sensors section; pages 61-67, 2.3 Survey of Bearing Failure Detection and Diagnosis on Spindles section, Figures 56-59; pages 91-100, 4. Experimental Setup section, Figures 92-97); and
a centralized server computing device arranged remotely from and in continuous communication with each of the at least one vibration sensors (Figures 61 & 94), the centralized server computing device comprising: one or more processors, and a non-transitory computer-readable storage medium having a plurality of instructions stored thereon, which, when executed by the one or more processors (pages 61-67, 2.3 Survey of Bearing Failure Detection and Diagnosis on Spindles section, Figures 56-59 & 61; page 94, 4.2.3 Data Acquisition Equipment section), cause the one or more processors to perform operations comprising:
generating at least one of a frequency, a peak amplitude, or a gravitational force of the captured vibration (pages 80-90, 3.4 Basic Concepts of Signal Analysis section, Figures 80-87; pages 107-108, 6.3 Setup 3 section);
mapping the captured vibration to at least one vibration frequency segment of a multi-segment vibration spectrum, the mapped vibration frequency segment bounding the captured vibration (pages 80-90, 3.4 Basic Concepts of Signal Analysis section, Figure 87; pages 107-108, 6.3 Setup 3 section; pages 109113, pages 109-113, 6.4 Setup 4 and Setup 5 section, Figures 104-106);
determining a severity value for the captured vibration based on the captured vibration and the mapped vibration frequency segment (pages 101-105, 6.1 Setup 1 section, Figures 101-103; page 118, Appendix A; Severity Charts section);
mapping the severity value to one of a plurality of severity units defined for the corresponding vibration frequency segment (pages 101-105, 6.1 Setup 1 section, Figures 101-103; page 118, Appendix A; Severity Charts section); 
mapping the severity value to one of a plurality of severity units defined for the corresponding vibration frequency segment, wherein the captured vibration is mapped to: (i) a first severity unit when the frequency of the captured vibration corresponds to a below a first threshold-range of the multi-segment vibration frequency spectrum (pages 61-67, 2.3 Survey of Bearing Failure Detection and Diagnosis on Spindles section, Figures 56-59 & 61-64; page 68, 3.1 Vibration Units: Displacement, Velocity and Acceleration section, Figure 66, Table 1; page 81-82, 3.4.2 Filtering section, Figures 81-82; pages 101-105, 6.1 Setup 1 section, Figures 101-103; page 118, Appendix A; Severity Charts section), (ii) a second severity unit when the frequency of the captured vibration corresponds to above a second threshold-range of the multi-segment vibration frequency spectrum greater than the first threshold-range (pages 61-67, 2.3 Survey of Bearing Failure Detection and Diagnosis on Spindles section, Figures 56-59 & 61-64; page 68, 3.1 Vibration Units: Displacement, Velocity and Acceleration section, Figure 66, Table 1; page 81-82, 3.4.2 Filtering section, Figures 81-82; pages 101-105, 6.1 Setup 1 section, Figures 101-103; page 118, Appendix A; Severity Charts section), and (iii) a third severity unit when the frequency of the captured vibration corresponds to a mid-range of the multi-segment vibration frequency spectrum between the first and second thresholds (pages 61-67, 2.3 Survey of Bearing Failure Detection and Diagnosis on Spindles section, Figures 56-59 & 61-64; page 68, 3.1 Vibration Units: Displacement, Velocity and Acceleration section, Figure 66, Table 1; page 81-82, 3.4.2 Filtering section, Figures 81-82; pages 101-105, 6.1 Setup 1 section, Figures 101-103; page 118, Appendix A; Severity Charts section); and   
based upon the one of the plurality of severity units, signaling a predictive maintenance server to execute a corresponding maintenance action on the portion of the industrial machine (pages 8-14, 1.3 Condition Based Monitoring CBM of Spindles section, Figures 6 & 8; page 94, 4.2.3 Data Acquisition Equipment section; page 118, Appendix A; Severity Charts section, Figures 2-10, 107; page 123, Appendix D: Bearing Failure Mode and Their Root Causes Matrix).

Referring to claim 22, Perez discloses a system for predicting a service event from vibration data (Figures 7 & 8), wherein the severity unit is determined based on a peak displacement of the amplitude of the captured vibration for determined vibration frequencies within a first segment of the multi-segment vibration frequency spectrum (pages 61-67, 2.3 Survey of Bearing Failure Detection and Diagnosis on Spindles section, Figures 56-59 & 61-64; page 68, 3.1 Vibration Units: Displacement, Velocity and Acceleration section, Figure 66, Table 1; page 81-82, 3.4.2 Filtering section, Figures 80-82; pages 93, 4.2.2 Vibration Transducers section, Table 3; pages 101-105, 6.1 Setup 1 section, Figures 98-104; page 118, Appendix A; Severity Charts section).

As to claim 23, Perez discloses a system for predicting a service event from vibration data (Figures 7 & 8), wherein the severity unit is determined based on a gravitational force of the captured vibration for determined vibration frequencies within a second segment of the multi-segment vibration frequency spectrum (pages 61-67, 2.3 Survey of Bearing Failure Detection and Diagnosis on Spindles section, Figures 56-59 & 61-64; page 68, 3.1 Vibration Units: Displacement, Velocity and Acceleration section, Figure 66, Table 1; page 81-82, 3.4.2 Filtering section, Figures 81-82; pages 93, 4.2.2 Vibration Transducers section, Table 3; pages 101-105, 6.1 Setup 1 section, Figures 101-104; page 118, Appendix A; Severity Charts section).

Referring to claim 24, Perez discloses a system for predicting a service event from vibration data (Figures 7 & 8), wherein the portion of each particular industrial machine is a moving part (e.g., spindles – Figure 4, 7, 16, 18 & 92-97).

As to claim 25, Perez discloses a system for predicting a service event from vibration data (Figures 7 & 8), wherein the portion of each particular industrial machine is a structural member supporting a moving part (Figure 4, 7, 16, 18, 20, 56 & 92-97).

Referring to claim 26, Perez discloses a system for predicting a service event from vibration data (Figures 7 & 8), wherein the portion of each particular industrial machine is a motor (e.g., motor spindles – Figure 4, 7, 16, 18 & 92-97).

As to claim 27, Perez discloses a system for predicting a service event from vibration data (Figures 7 & 8), wherein the portion of each particular industrial machine is a drive shaft (e.g., driving/spindle shaft – Figure 4, 7, 16, 18, 56 & 92-97).

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-13 and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864